UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6165



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BROOKS JAMES TERRELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-99-610-HMH)


Submitted:   March 23, 2007                 Decided:   April 11, 2007


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brooks James Terrell appeals the district court order

denying his motion for a reduction to his sentence under 18 U.S.C.

§ 3582(c) (2000).   We have reviewed the record and the district

court’s order and affirm for the reasons cited by the district

court.   See United States v. Terrell, No. CR-99-610-HMH (D.S.C.

Dec. 9, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -